In September, 1924, appellant and respondent entered into a contract for the remodeling and repairing of a beauty parlor in the basement of the Tacoma Hotel. The contract was in writing and set forth in detail certain changes and alterations. During the course of the performance of this contract, certain changes and additional improvements not contemplated by the agreement were made, and a dispute arising as to the price to be paid therefor, this action followed.
The case was tried to the court with a jury, and a verdict rendered in favor of respondent for a considerable amount less than was claimed, indicating that the jury had allowed certain items and disallowed others.
It is conceded that the only question to be considered by this court is, Does the evidence support the verdict?
No good purpose can be served by detailing the evidence which was submitted to the jury. It is sufficient to say that there was a sharp conflict in the testimony over many of the disputed items.
In a case such as this, it is peculiarly the province of the jury to determine these disputed questions of fact, and there is abundant evidence to support the verdict which the jury returned.
Judgment affirmed.
MACKINTOSH, C.J., PARKER, TOLMAN, and MITCHELL, JJ., concur. *Page 700